DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/29/2021, with respect to claim 32 have been fully considered and are persuasive.  The rejection of claim 32 has been withdrawn. 
Claim 32 will be indicated as allowable in the current Office Action.  The combination of factors and the specifics of the each of the actively claimed method steps would make it non obvious to the average artisan to perform the specifically claimed method.
Applicant's arguments filed 1/29/2021 in regards to the remaining claims have been fully considered but they are not persuasive.
Primarily, in regards to new claim 35, new limitations to the final properties of the pulp after the bleaching has occurred have been provided, but no actively claimed bleaching steps have been claimed.  The claims currently require the act of the bleaching the pulp, and then the result of that bleaching is a series of physical properties.  By definition these properties have to be result effective variables based on the bleaching process, which is not claimed.
This provides two outcomes: 1) the bleaching steps are obvious and one of ordinary skill has the ability to arrive at these properties through routine experimentation 
The primary point of contention to the outstanding Office Action to paraphrase is if the teachings of Leite and Lenzing are combinable.
It is argues that Leite re-uses CCE without any special pretreatment while Lenzing provides a membrane filtration step to the CCE, and that adapting one method would violate the intended purpose of the other.
In this regards, the Examiner respectfully disagrees.  Leite not teaching a treatment of the reused material is not a teaching away of treating the material, which is required for a violating of the principle operations.  There is no teaching away from the act of treating the filtrate.
As a first order, Leite is utilized as a primary reference that teaches all of the claimed method steps with the exception of the P factor of the pre-hydrolyzing of the starting material and the fact that there is a selective bleaching step after the process of Leite is finished.
Lenzing is brought in to address these areas.  [0012-0016] of Lenzing explicitly provides advantages to a lower P-Factor treatment that allows for an excellent conditions for cellulose fibers, improved cold caustic extraction, a higher yield of pulp, and a more economic production method than other higher p-factor processes.
The benefit of utilizing a p-Factor of 50 or less (as taught by Lenzing) instead of the p-factor of Leite of 300 is to achieve these cost benefits while still providing a high quality CCE process.  This would have been sufficient motivation to change the basic 
The other arguments are variations of this and are moot as they are addressing other concepts of Leite that are not affected by the rejection. The benefit of Lenzing is that there is a cost savings benefit to a power p-factor and an explicit teaching that you can then further bleach in a selective manner that is conventionally known in the art.  None of these benefits are at odds with the teachings of Leite and would have been an obvious modification in order to achieve the provided benefits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what the selective bleaching steps are.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for a p-factor of 51-100 in the instant specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-26, 30-31, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0272110 A1 {Leite) in view of US 2018/0119345 A1 to Lenzing.
As per claims 1 and 34-35, Leite discloses a method for pulp production (an improved method for manufacturing pulp; paragraph (0020)), comprising: pre-hydrolyzing raw material in a digester via steam heating to obtain a pre-hydrolysis condition comprising 
Leite does not disclose a P factor from 0 to 100, and a high selective bleaching sequence. 
In the same field of endeavor, Lenzing discloses high intrinsic viscosity pulp (pulp treated with steam and a cold caustic extraction step after continuous batch cooking, or CBC, produces high purity pulp with very high intrinsic viscosity; paragraphs [0011], [0060], [0120], [0123]), a P factor from 0 to 100 (a pulp steam treatment is carried out at a P factor of 50 or less; paragraphs J0011 ]-f00121, [0084], [0123]), and a high selective bleaching sequence (the pulp is subjected to ECF bleaching which Includes a sequence of peroxide reinforced oxygen and chlorine dioxide beaching steps (high selective bleaching); paragraphs [0021], [0047-0048]). 
Lenzing explicitly provides advantages to a lower P-Factor treatment that allows for an excellent conditions for cellulose fibers, improved cold caustic extraction, a higher yield of pulp, and a more economic production method than other higher p-factor processes.
The benefit of utilizing a p-Factor of 50 or less (as taught by Lenzing) instead of the p-factor of Leite of 300 is to achieve these cost benefits while still providing a high quality CCE process.  This would have been sufficient motivation to change the basic pretreatment steps of Leite to do the starting methodology of Lenzing to arrive at these 
As per claim 2, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the raw material comprises hardwood (pulp containing wood chips may be hardwood, such as eucalyptus; paragraph [0047]}. 
As per claim 3, Leite and Lenzing, in combination, disclose the method of claim 2, and Leite further discloses wherein the target H-factor is selected to yield a kappa number in a range (a series of experiments produced unbleached brown stocks with kappa numbers in the range of about 8:5 to 11 at targeted K-values for each experiment; figures 13A, 13B; paragraphs [0066], [0115]). 12. Leite does not disclose a kappa number in the range from 15 to 20. Lenzing discloses a kappa number in the range from 15 to 20 (two-stage cooks of eucalyptus pulp produced unbleached kappa numbers of between 13 and 23; figures 4, 5; paragraphs [0108]-[0l 131). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have 
As per claim 4, Leite and Lenzing, in combination, disclose the method of claim 2, and Leite further discloses wherein the kappa number is in s range (a series of experiments produced unbleached brown stocks with kappa numbers in the range of about S.5 toll; figures 13A, 133; paragraphs [0086], [0115]}. Lenzing net discloses a kappa number in the range from 16 to IS. Lenzing discloses a kappa number in the range from 16 to 13 (two-stage cooks of eucalyptus pulp produced unbleached kappa numbers of between 13 and 23, with a specific example of 17; figures 4, 5: paragraphs [0108H0119]). 
It would have been obvious to a person of ordinary skill in the art, at the lima of the invention, to have modified the method as previously disclosed by Leite, Inorder to have disclosed a kappa number in the range from 16 to 18, as previously disclosed by Lenzing, for providing a method using particular crooking H-factor ranges and extraction steps that provides particular kappa values for a dissolving pulp that is yew suitable for producing specialty regenerated pulp fibers at lower cast (Lenzing; paragraphs (0003], [0010}-[0011], 10021]}. 
As per claim 5, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the raw material comprises softwood (pulp containing wood chips may be softwood, such as pine; paragraph [0047]). 
As per claim 6, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the raw material comprises a non-wood source material, (other non-wood chip pulp containing organic, materials may be used; paragraph [0047]). 
As per claim 7, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the cooking process comprises PHKP cooking (steam treated pre-hydrolyzed pulp is cooked with hoi white and black liquors in a Kraft cooking process (PHKP cooking); paragraph [0020]-[0021]}. 
As per claim 8, Leite and Lenzing, in combination, disclose the method of claim 7, and Leite further discloses wherein the PHKP cooking comprises KP cooking {steam treated pre-hydrolyzed pulp is cooked with hot white and black liquors in a Kraft cocking process (PHKP cooking); paragraph [0020]-[0D21]). 
As per claim 9, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the while liquor pad comprises 0 percent to 5 percent of the raw material weight (the neutralization solution added to the digester may be composed of only an alkaline filtrate 417, and would include 0 percent by weight of a white liquor pad; paragraph [0050]). 
As par claim 10, Leite and Lenzing, in combination, disclose the method of claim 1, arid Leite discloses further comprising: pre-heating the non-purified cold caustic extraction filtrate to a filtrate temperature in the range of 90 degrees C to 140 degrees C 
As per claim 11, Leite and Lenzing, in combination, discloses the method of claim 10, and Leite further discloses wherein the filtrate temperature is in the range of 120 degrees C to 130 degrees C (the CCE filtrate 417 and the white liquor pad are the CCE filtrate -417 and the white liquor pad are heated to 120 to 160 degrees C before adding to the digester; paragraph [0052]). 
As per claim 12, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the non-purified cold caustic extraction filtrate has a filtrate concentration In the range of 20 g EA/I to 80 g EA (a cold caustic extraction, or GCE, filtrate from CCE washing step 424 non-purified) 417 has an effective alkali concentration (EA) of 55 to 75 grams per liter; figure 4; paragraphs [0020], [0064]). 
As per claim 13, Leite arid Lenzing, in combination, disclose the method of claim 12. and Leite further discloses whereto the non-purified cold caustic extraction filtrate has a filtrate concentration in the range of 40 g E/VI to 60 g EA'I (a cold caustic extraction, or CCE, filtrate from CCS washing step 424 (non-purified) 417 has an effective alkali concentration (EA) of 55 to 75 grams per liter; figure 4; paragraphs [0020], [0054])
As per claim 14, Letts and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein heating the alkali impregnated raw material reaches the target temperature in the range of 130 degrees C to 160 degrees C (the digester holding the wood chips and alkali cooking liquors is heated to a cooking temperature between 145 to 150 degrees C; paragraphs [C053]-[0C55]). 24. As per 
 As per claim 16, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein heating the alkali impregnated raw material further comprises: adding a quantity of hot black liquor heated to a liquor temperature in the range of 130 degrees C to 170 degrees C (a bench scale digester holding wood chips and alkali cooking liquors includes a first hot black liquor added at 140 degrees C; paragraph [0087]). 
As per claim 17, Leite and Lenzing, in combination, discloses the method of claim 1, and Leite discloses further comprising: adding extra alkali charge in the raw material during cooking at intermediate H-factor values before the target H-factor is reached (after the H factor calculation starts, additional second black liquor is added over 23 minutes at 145 degrees C at intermediate H factor values, before the end of the cook at 160 degrees C for another time period until the target H factor is mat; paragraphs [0Q87]-[0C88j). 
As per claim 18, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the cold wash liquor comprises residual alkali having a concentration higher than 2 g EA/i (a diluted caustic solution with alkali concentration of less than 5 gm/liter (higher than 2 gm EA/I) used to wash the brown liquor is then collected and used as the cold wash displacement liquor at the end of another cooked batch of pulp; paragraphs [00561, [0063H0064]}. 
As per claim 19, Leite and Lenzing, in combination, disclose the method of claim 1, arid Leite further discloses wherein the pulp is discharged from the digester to at least one of an atmospheric discharge tank, atmospheric washing equipment, and pressurized washing equipment (brown stock 412 Is provided to washers such as atmospheric and pressurized diffusers, and pulp from digester 510 is discharged into blow tank 560 (atmospheric discharge rank); figures 4, 5; paragraphs [0055], [0065]}. 
As per claim 20, Leite and Lenzing, in combination, discloses the method of claim 1, and Leite further discloses wherein the cold fresh alkali is NaOH, white liquor, or a combination of both (pulp from screening 422 goas to reactor stage 423 for cold caustic extraction, or CCE, using fresh sodium hydroxide solution (NaOH), or white liquor, paragraphs [0057]-[005SJ). 
As per claim 21, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the cold fresh alkali is the white liquor having a white liquor concentration in the range of 100gEA/l to 130 gEA/f and acidfidily in the range of 18 percent to 40 percent (the alkali used for the CCE step may be white liquor, which has an effective alkali concentration of 95 to 125 grams per liter, and a sulfidity of 15 to 35 percent; paragraphs [005G], [0058]}. 
As per claim 22, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the cold fresh alkali is added for the cold caustic extraction to operate at a CCE temperature in the range (cold caustic extraction processes are known to operate in a temperature range less than 60 degrees C; paragraph [00123), Leite does not disclose to operate at a CCE temperature in the range from 20 degrees C to 50 degrees C. Lenzing discloses to operate at a GCE 
As per claim 23, Leite and Lenzing, in combination, disclose the method of claim 1, but Leite does not disclose wherein the cold caustic extraction is performed for an extraction time in the range from 15 to 30 minutes. Lenzing discloses wherein the cold caustic extraction Is performed for an extraction time in the range from 15 to 30 minutes (CBC’ pulps were treated with a cold caustic extraction step at 30 degrees G for 30 minutes residence time; paragraphs [0121 ]-[0122], [0127]-[012Sj). 
It would have been obvious to s person of ordinary skill in the art, at the time of the invention, to have modified the method as previously disclosed by Leite, in order to have disclosed wherein the cold caustic extraction is performed for an extraction time in the range from 15 to 30 minutes, as previously disclosed by Lenzing, for providing a method using particular cooking and extraction steps and control ranges that provides a dissolving pulp that is very suitable for producing specialty regenerated pulp fibers at lower cost (Lenzing; paragraphs [3003], [0010)40011], [0021]). 
As per claim 24, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the countercurrent washing is performed by a! least one of a press, wash press, pressurized filter, vacuum filter, pressurized diffuser, and atmospheric diffuses (pulp is washed in process 424, which may include countercurrent flows between wash stages using commercial vacuum filters, wash presses, atmospheric diffusers and pressure diffusers ; paragraphs [0056], [0059]), 
. As per claim 25, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein fine counter current washing is performed with wash media comprising at least one of pure water and evaporation plant concentrate (pulp is washed in process 424, which may include countercurrent flows between wash stages using pure water; paragraph [0059]). 
As par claim 26, Leite and Lenzing, in combination, disclose the method of claim 1, and Leite further discloses wherein the pulp is hardwood (pulp containing wood chips may be hardwood, such as eucalyptus; paragraph [0047]}. Leite does not disclose wherein the high selective bleaching sequence comprises s three stage ECF sequence to reach a final brightness of between 89 percent-and 31 percent ISO. Lenzing discloses wherein the high selective bleaching sequence comprises a three stage ECF sequence to reach a fins! brightness of between 89 percent and 91 percent ISO (a CBC* reference pulp was treated with a three step ECF Bleaching treatment of peroxide reinforced oxygen, O or OP, followed by ozone, Z, and alkaline peroxide, P, where the ISO whiteness (final brightness) after the last peroxide step is 89.0 percent; paragraphs [0048], [0128]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method as previously disclosed by Leite, in 
As per claim 30, Leite and Lenzing, In combination, disclose the method of claim 1, and Leite further- discloses wherein the digester comprises a batch digester (the displacement liquor 530 comprises dilute black liquor generated from washing the pulp of prior digested batches: figure 5; paragraph [0068]}. 
As per claim 31, Leite and fencing, in combination, disclose the method of claim 1. but Leite does not disclose wherein the digester comprises a continuous digester, fencing discloses wherein the digester comprises a continuous digester [both cooking stages are carried out as a continuous b3tch cooking: paragraph {00601}. it would have been obvious to a person of ordinary.' skill in the art, at the time of the invention, to have modified the method as previously disclosed by Leite, in order to have disclosed wherein the digester comprises a continuous digester, as previously disclosed by Lenzing, for providing a method using particular cooking options that allow either counter flow cooking -zones or expanded cocking zones that provide a dissolving pulp that is very suitable for producing specialty regenerated pulp fibers at tower cost (Lenzing; paragraphs [0003], [001Q]-[OC>11j, [0021]}.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0272110 A1 {Leite) in view of US 2018/0119345 A1 to terming Lenzing in further view of US 6,264,790 B to Jakara, et al. (hereinafter '‘Jakara”).
As per claim 27, Leite and Lenzing, in combination, disclose the method of claim 1, but Leite does not disclose wherein bleaching the pulp in a high selective bleaching sequence further comprises: adding at least one viscosity preserver.
In the same field of endeavor, Jakara discloses wherein bleaching the pulp in a high selective bleaching sequence further comprises: adding at least one viscosity preserver {a chemical pulp is delignified by bleaching, where chelation and magnesium sulfate, sail, addition along with a peracetic acid, or PAA bleach maintains the pulp viscosity (viscosity preserver) after a subsequent alkaline peroxide or ozone bleaching step (high selective bleach sequence); column 4, lines 17-27). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method as previously disclosed by Leite, in order to have disclosed 'wherein bleaching the pulp in a high selective bleaching sequence further comprises: adding at least one viscosity preserver, as previously disclosed by Jakara, for providing a method using particular additives during bleaching to maintain the pulp viscosity over prior art bleaching methods where the viscosity can drop during a second bleaching step (Jakara; column 4, lines 17-27),
As per claim 28, Leite, Lenzing and Jakara, in combination, disclose the method of claim 27, but Leite does not disclose wherein the at least one viscosity preserver comprises at least one of a magnesium salt and a heating agent. Jakara discloses wherein the at least one viscosity preserver comprises at least one of a magnesium salt 
 viscosity preserver comprises at least one of a magnesium salt and a cleating agent, as previously disclosed by Jakara, for providing a method using particular additives during bleaching to maintain the pulp viscosity over prior art bleaching methods where the viscosity can drop during a second bleaching step (Jakara; column 4, lines 17-27).
Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0272110 A1 {Leite) in view of US 2018/011S345 A1 to terming Lenzing in further view of US 3,627,630 A (GAGNON).
As per claim 29, Leite and Lenzing, in combination, disclose the method of claim
1, but Leite does not disclose further comprising: dewatering the pulp; pressing the pulp; drying the pulp; and forming the pulp into rolls or bales.
Gagnon discloses further comprising: dewatering the pulp; pressing the pulp (a pulp flash drying system begins with paper stock in stock chest 31 passed to a dewatering thickener device 32 that removes water and pass the stack to a pair of presses that increase the stock consistency to about 50 percent solids (dewatering and pressing the pulp; figure 2; column 4, lines 9-27); drying the pulp; and forming the pulp into roils or bales (the pulp from presses 33 pass through fluffing devices 34 and 44, and drying lowers 36 and 46 into sheet device 49 that produces the pulp into a bale B; 
 particle size with lower drying temperature and reduced operating costs (Gagnon; column 1, lines 35-41).
As per claim 33, Leite discloses a system for pulp production {an improved method for manufacturing pulp; paragraph [0020]). comprising: a chip feeder for providing raw material; a digester for receiving raw material from the chip feeder, the digester comprising: a pre-hydrolysis stags for steam-heating the raw material to obtain a pre-hydrolysis condition comprising a P factor {raw material wood chips 418 are fed {chip feeder) to a digester which is steam heated during a pre-hydrolysis step of cooking stage 421, to a first temperature and a P factor of about 300; figures 4,13B;1 paragraphs [0D47H0048], [0053], [0097], [00S9j): a white liquor pad stage for adding a white liquor pad to the raw material [a neutralization solution including s white liquor pad 461 is added to the chips in the digester; figure 4; paragraphs FOC5GHOQ52]), an impregnation stage for adding non-purified cold caustic extraction filtrate to produce alkali impregnated raw material (a cold caustic extraction, or CCE, filtrate from CCE washing step 424 (non-purified cold caustic extraction filtrate) 417 is added to the digester as part of a neutralization step to impregnate the voids in. the chips with the alkali CCE filtrate; figure 4; paragraphs [0020], [0052], [0070]), a heating stage to heat 
Lenzing discloses high intrinsic viscosity pulp (pulp treated with steam and a cold caustic extraction step after continuous batch cooking, or CSC, produces high purity pulp with very high intrinsic viscosity; paragraphs [0011], [0060], [0120], [0123]), a P factor from 0 to 100 (a pulp steam treatment is carried out at a P factor of 50 or less; paragraphs [0011 ;-[0012], [0084], [0123J), a desired retention time (CBC* pulps were treated with a cote caustic extraction step at 30 degrees C for 30 minutes (desired) residence time; paragraphs [012TH0122], [0127HQ128]), and a high selective bleaching sequence (the pulp is subjected to ECF bleaching which includes a sequence of peroxide reinforced oxygen and chlorine dioxide bleaching steps (high selective bleaching); paragraphs [0021], [0047j-(0048j). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method as previously disclosed by Leite in order to have disclosed high intrinsic viscosity pulp, a factor from 0 to 100, a desired retention time, a high selective bleaching sequence, as previously disclosed by Lenzing, for providing s method using particular steam cooking, extraction and bleaching steps and control ranges that provides a dissolving pulp that is very suitable for producing specialty regenerated pulp fibers with required whiteness at lower cost (Lenzing; paragraphs [0003], [DD10HQ011j, [0021]). Gagnon discloses a pulp dryer machine and finishing line to produce pulp bales or rolls (a pulp flash drying system includes fluffing devices 34 and 44, and drying towers 36 and 46 (pulp dryer machine) feeding into sheet device 43 (finishing line) that produces the pulp into 3 bale B; figure 2: column 4, lines 28-56; column 5, lines 14-45). II would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method as previously disclosed by Leite, in order to have disclosed a pulp dryer ,

Allowable Subject Matter
Claim 32 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for indication of allowance is that it has not been shown or reasonably suggested by the prior art to have a method of making a high intrinsic viscosity pulp in the claimed manner.  While each individual component of the method is known, the particular combination and ranges render the specific method as unobvious to the average artisan without direct motivation from the prior art. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY

Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748